Citation Nr: 1811225	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified) and if so, whether entitlement to service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by: American Legion

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1971 to October 1986.  The Veteran passed away in June 2013.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, reopening the claim of entitlement to service connection for an acquired psychiatric disorder and subsequently denying the claim.

In July 2017, the Appellant testified in a hearing before the undersigned Veteran's Law Judge (VLJ) by video conference.  A transcript of the hearing has been associated with the claim's file.


FINDINGS OF FACT

1.  A February 1987 rating decision denied the Veteran's claim of entitlement to service connection for acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified).

2.  The Veteran did not perfect an appeal and the decision became final.  

3.  In June 2011, the Veteran requested that VA re-open the previously denied claim of entitlement to service connection for acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified). 

4.  While the appeal was pending, the Veteran passed away.  His death certificate lists his date of departure as July 2013.  In the same month, a request for substitution was submitted by the Veteran's surviving spouse, the Appellant.

5.  Evidence received since the February 1987 rating decision is new and material and relates to an unestablished fact necessary to substantiate the merits of the claim as to entitlement to service connection for acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified).

6.  The Veteran does not suffer from an acquired psychiatric disorder that manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The February 1987 rating decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified) was not appealed, and the February 1987 rating decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified) is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include and an anxiety disorder (not otherwise specified), have not met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As there is no allegation that the July 2017 hearing provided to the Appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Id at 1359.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New evidence" means existing evidence not previously submitted to agency decision-makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As previously noted in February 1987, the RO denied the Veteran's claim of entitlement to service connection for a nervous problem, claimed as a personality disorder, based upon a conclusion that a paranoid personality disorder is not a disability under the law for which compensation is payable. 

The Board finds that evidence submitted since the February 1987 rating decision is both new and material.  In June 2011, the Veteran requested that VA re-open his previously denied claim.  The Veteran submitted a self- prepared lay statement indicating that he had suffered from psychiatric symptoms since service as well as a lay statement from his wife, noting his inability to find substantial work since service.  In October 2011, the Veteran underwent a VA examination.  Following a review of the record and clinical evaluation, the examiner rendered two current diagnoses, an Axis II paranoid personality disorder diagnosis and an Axis I anxiety disorder, not otherwise specified.

As the above evidence was submitted after the previous denial of February 1987 and because it relates directly to an unestablished fact necessary to substantiate the claim, it is both new and material.  The claim of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified) is reopened.  




	(CONTINUED ON NEXT PAGE)
Service connection

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Analysis

In this case, the Appellant contends that she is entitled to service connection for the Veteran's acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified).  The preponderance of the evidence is against the claim.

Review of the Veteran's service treatment records does not reveal any evidence of a mental health condition at enlistment examination in June 1971. 

However, in June 1981, the Veteran was admitted for psychiatric treatment.  In patient treatment records show that the Veteran reported symptoms of anxiety, feeling unstable, sleep disturbance, weight loss, paranoia, and both suicidal and homicidal thoughts. On examination, his mood was described as apprehensive.  His affect described as was somewhat blunted and his thought content revealed persecutory ideations with homicidal thought directed, at his Company Commander (for "double crossing him"). During the clinical evaluation, the Veteran admitted investigating drug activity in his assigned unit.  The Veteran reported verbal threats following his report to military intelligence.  A diagnosis of acute psychotic disorder and possible paranoid schizophrenic disorder was noted.  Unit reassignment was recommended to avoid further psychiatric trauma.  Following discharge from hospitalization, the Veteran was transferred to a different unit in July 1981.  

Subsequent in-service treatment records noted a diagnosis of paranoid personality disorder.  In August 1986, a psychiatric evaluation note indicated that the Veteran had been receiving extensive in and out patient psychiatric evaluations during the prior 5-year period.  On examination, the Veteran reported ongoing symptoms including increasing suspiciousness, problems anger/bad temper and paranoia, especially when working with others.  The prior diagnosis of a paranoid personality disorder was confirmed.  Following the evaluation, the physician opined that the Veteran's condition and symptoms were not amenable to treatment, training, or re-classification to another type of duty within the military.  Further, it was deemed unlikely that efforts to rehabilitate or re-develop the Veteran would be successful.  Accordingly, the Veteran was recommended for separation.  In February 1986, a qualitative management program memorandum was issued indicating that the Veteran was barred from re-enlistment.  Correspondence confirming the bar was issued in July 1986.  The Veteran's military personnel records, his DD-214, list a date of discharge as October 1986.

Post-service, the Veteran reported ongoing symptoms related to his psychiatric condition to include anxiety, depression, anger, and paranoia.  VA medical records indicate that the Veteran was referred for mental health services in 2011, however, the Veteran declined.  In lay statements, he also noted hospitalization for psychiatric treatment at Walter Reed Army Medical Center.

In October 2011, the Veteran underwent a VA examination to assess the nature and etiology of his psychiatric condition.   During the clinical evaluation, he reported current symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, impulse control, persistent delusions or hallucinations, feelings of hopelessness, feelings of guilt or worthlessness, appetite disturbance/weight-loss.

On examination, the Veteran was described as alert and oriented to person, place, and time. He interacted in a logical, coherent, and cooperative fashion.  His tone was described as very negativistic and suspicious.  The Veteran's affect was anxious and his mood appeared stoic.  No signs of an overt thought disorder were indicated.

Following the evidence and clinical evaluation, the VA examiner rendered two current diagnoses, an Axis II paranoid personality disorder diagnosis and an Axis 1 anxiety disorder, not otherwise specified.  The VA examiner opined that the Veteran's current Axis I condition of anxiety disorder, not otherwise specified, was due to the Veteran's non service-connected paranoid personality disorder.  In reaching this conclusion, the examiner opined that the Veteran's anxiety symptoms are driven and maintained by his beliefs of malicious intent in the benign actions of others and over-personalization of negative events, which are due to his paranoid personality disorder. 

Following an December 2012 informal hearing conference, the Veteran was afforded a subsequent VA examination. 

In February 2013, the Veteran reported current symptoms including a depressed mood, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and feelings of hopelessness.  As to his familial relationships, he indicated that he resides with his second wife of 36 years and describes their relationship as excellent.  He also reports a good relationship with 4 of his 5 adult children.  The Veteran noted a limited relationship with his three sisters and indicated that he has a few close friends.  Post service, the Veteran worked in Germany for 3.5 years.  In 1990, he suffered an on-the job injury and has been unable to work ever since due to chronic headaches and dizziness.  His inability to sustain employment and the resulting financial strain was a noted source of concern for the Veteran.

On examination, the Veteran was described as adequately groomed in casual dress. He appeared to be alert and well oriented.  His affect was stable and relaxed.  During the interview, the Veteran rambled and his responses were deemed somewhat tangential, however, his thought and speech processes were deemed logical and coherent.  The Veteran admitted an intermittent depressed mood, feelings of hopelessness, and generally health concerns.  He denied panic attacks, suicidal ideation, or hallucinations.

Upon review of the evidence of record and clinical evaluation, the VA examiner confirmed the prior diagnosis of paranoid personality disorder.  The examiner also concluded that the Veteran does not meet DSM-IV diagnostic criteria for any Axis I mental disorder.  In support of the stated conclusion, the examiner indicated that the only diagnosis supported by the Veteran's STRs was that of a paranoid personality disorder.

The preponderance of the above evidence demonstrates that service connection for an acquired psychiatric disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The record reflects that the Veteran has received a number of diagnoses, including a personality disorder and an anxiety disorder.  As a preliminary matter, the Board notes that a personality disorder is not recognized as a disability for VA benefits purposes.  38 C.F.R. § 3.303 (2017).  38 C.F.R. § 3.303(c) automatically excludes certain congenital or developmental disorders from service connection, such as personality disorders and mental deficiency.  It is true that service connection for such a disorder can be granted if there is probative evidence of additional disability from aggravation during service.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  However, the record contains no probative evidence of aggravation of a personality or other psychiatric disorder due to military service.  

The Board recognizes that an anxiety disorder was noted to be secondary to a personality disorder upon examination in 2011.  However, at no time did the examiner suggest that the Veteran's anxiety disorder was superimposed onto his personality disorder as a result of active military service.  Furthermore, the examiner did not relate the Veteran's anxiety disorder to military service.  Finally, the subsequent VA examiner disagreed, finding no evidence of an Axis I diagnosis such as an anxiety disorder.  Rather, the only diagnosis found at this time was a personality disorder.

In summary, the record reflects a confirmed diagnosis of a personality disorder.  There is no evidence to suggest that this disability was aggravated by military service or that any additional psychiatric disability was superimposed onto this condition as a result of active military service.  Furthermore, there is no competent evidence suggesting that the Veteran suffered from any other psychiatric disability during the appeal period that manifested during, or as a result of, active military service.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Generally, lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In this case, the Board notes that the during the December 2012 informal hearing conference, the Veteran asserted, among other things, that his in-service diagnosis of a paranoid personality disorder was in error.  He also noted a current diagnosis of an anxiety disorder.  Subsequent lay statements from both the Veteran and the appellant, note the Veteran's experience of psychiatric symptoms since service and financial hardship due to the Veteran's difficulty maintaining employment. 

While the Board has considered the lay assertions of record, they are directly contradicted by the medical evidence of record.  The diagnosis of a personality disorder has been confirmed on a number of occasions during examination.  Furthermore, while there are notations of an anxiety disorder, there is no competent evidence linking this diagnosis to military service.  While the Veteran and the appellant may have been of the belief that an anxiety disorder arose as a result of military service, the record contains no evidence to suggest that either of these individuals have possessed the requisite training or expertise to offer such a complex medical opinion at any time during the appeal period.  As such, there assertions are not competent evidence of a current psychiatric disability that manifested during, or as a result of, active military service.  

As the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).







	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been presented, the Veteran's claim for service connection for an acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified) is reopened, and to this extent only the appeal is granted.

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder (not otherwise specified), is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


